Citation Nr: 1041193	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent 
for a psychiatric disorder.  

2.  Entitlement to a total disability rating based on individual 
unemployment due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In a March 2007 decision, the Board denied the appeal as to the 
issues currently before the Board.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Veterans Court).  In January the Veterans Court granted a 
joint motion of the Veteran and the Secretary of Veterans Affairs 
(the Parties), vacated the March 2007 decision, and remanded 
mater for compliance with the instructions in the joint motion.  

In August 2008 the Board remanded the matter to the agency of 
original jurisdiction (AOJ which is the AMC/RO) for further 
evidentiary development.  

After the matter was returned from that development, the Board 
issued a May 2009 decision in which it again denied the appeal as 
to the issues currently before the Board.  The Veteran appealed 
that decision to the Veterans Court.  In April 2010, the Veterans 
Court granted joint motion of the Parties and remanded the matter 
to the Board for compliance with the instructions in the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a writing dated September 13, 2010, the Veteran's 
representative reported that the Veteran continues to receive 
psychiatric treatment at a VA medical center and that this 
treatment is relevant to both issues on appeal.  His 
representative asserts that the current treatment records must be 
obtained and considered in any decision regarding his claims.  

Why the Veteran's attorney did not obtain the records herself and 
submit them to the Board in order to expedite the appeal is 
unclear. 

The most recent treatment records associated with the claims file 
are from September 2008.  VA has a duty to make reasonable 
efforts to obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b).  A complete record of relevant evidence should be 
before the Board prior to any decision regarding the Veteran's 
appeal.  Hence, the Board finds that the matter must be remanded 
so that these treatment records, as reported by the Veteran 
through his representative, can be added to the claims file and 
considered in the first instance by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records of VA 
treatment of the Veteran which are not 
already associated with the claims file; i.e. 
those records of treatment from September 
2008, forward.  Associate all obtained 
records with the claims file and conduct any 
additional indicated development.  If no 
records are available, associate with the 
claims file documentation of efforts to 
obtain the records including negative 
replies.  

2.  Then, readjudicate the issues of 
entitlement to a disability rating higher 
than 50 percent for the Veteran's psychiatric 
disability and entitlement to a TDIU.  If any 
benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


